DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/941,154 filed on 07/28/2020 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/24/2020, 02/22/2021, 02/15/2022 and 09/26/2022 are being considered by the examiner and placed of record. Initialed copies are attached herewith.
Priority
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #62/884,309, filed on 08/08/2019.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7,9,11-16,18 and 20 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Rosenbecker et al., (Rosenbecker) USPAT 9,273,857.
Regarding claims 1 and 13: Rosenbecker at least discloses and shows in Figs. 1-9: A power tool system(510)(see Figs. 1 - 7), the system comprising: a removable battery pack(525); a first tool(520)(configured to couple to first tool port 555), the first tool(520) including a first base housing(515) that is selectively engageable(via battery ports 545 and 550) with the removable battery pack(525) and a first tool portion (note- each port 555, 560 includes a space, surface, or opening that receives a portion of the electrical tool 520 and locks the tool 520 in position to inhibit unwanted release; see col. 8, lines 12-21) to the first base housing(515) by a first cord(540)(also construed as first connecting section)(see col. 6, lines 59-65); wherein the first tool base housing(515) houses a first controller(806)(see col. 6, lines 8-46) that provides a proportional power delivery system for the first tool(520)(see col. 5, lines 65-col. 6, line 58); wherein the first tool base housing(515) further comprises a first actuator(control panel 565 includes eject button 580) for providing user control of the first tool(520)(see col. 5, lines 55-col. 6, line 15); a second tool(520)(configured to couple to the second tool port 560), the second tool(520) including a second base housing(515) that is selectively engageable with the removable battery pack(525) and a second tool portion connected to the second base housing(515) by a second cord(540)(also construed as second connecting section)(see col. 6, lines 59-65); wherein the second tool base housing(515) houses a second controller(note- that there are two base housings both labeled 515 and each one of the two encloses electrical components illustrated in Fig. 9 including the switching module 806 which performs control the flow of power; see col. 5, lines 55-col. 6, line 58; Note-The input power is connected to the switching module 806 which could include a series of switches, relays, diodes, transistors, etc. or other devices that allow for the control of power flow along various paths and in various directions) that provides a proportional power delivery system for the second tool(520); and wherein the second tool base housing(515) further comprises a second actuator(580) for providing user control of the second tool(520)(see col. 6, lines 66-col. 7, line 48)(see Fig. 1).
Regarding claim 2 , Rosenbecker discloses all the claimed invention as set forth and discussed above in claim 1. Rosenbecker further discloses, wherein the first tool base housing(515) further houses a first circuit board(795) and the first controller(806) is mounted on the first circuit board(795)(see col. 5, lines 55-col. 6, line 58).
Regarding claim 14, Rosenbecker discloses all the claimed invention as set forth and discussed above in claim 13. Rosenbecker further discloses, wherein the first tool base housing(515)  further houses a first circuit board(795) and the first controller(806) is mounted on the first circuit board(795)(see col. 5, lines 55-col. 6, line 58); and wherein the second tool base housing(515)(see Fig. 1) further houses a second circuit board(795)(note- each  and the second controller is mounted on the second circuit board(795)(note- each one of the two base housings 515 encloses electrical components illustrated in Fig. 9 including the switching module 806 which performs control the flow of power; see col. 5, lines 55-col. 6, line 58; Note-The input power is connected to the switching module 806 which could include a series of switches, relays, diodes, transistors, etc. or other devices that allow for the control of power flow along various paths and in various directions).
Regarding claim 3, Rosenbecker discloses all the claimed invention as set forth and discussed above in claim 2. Rosenbecker further discloses, wherein the second tool base housing(515)(see explanation in claim 14 above) further houses a second circuit board(795) and the second controller(806) is mounted on the second circuit board(795)( see col. 5, lines 55-col. 6, line 58).
Regarding claim 14, Rosenbecker discloses all the claimed invention as set forth and discussed above in claim 13. Rosenbecker further discloses, wherein the first tool base housing(515) further houses a first circuit board(795) and the first controller(806) is mounted on the first circuit board(795); and wherein the second tool base housing(515) further houses a second circuit board(795)() and the second controller(806) is mounted on the second circuit board(795)(note- each one of the two base housings 515 encloses electrical components illustrated in Fig. 9 including the switching module 806 which performs control the flow of power; see col. 5, lines 55-col. 6, line 58; Note-The input power is connected to the switching module 806 which could include a series of switches, relays, diodes, transistors, etc. or other devices that allow for the control of power flow along various paths and in various directions).
Regarding claims 4 and 15, Rosenbecker discloses all the claimed invention as set forth and discussed above in claims 3 and 13 respectively. Rosenbecker further discloses, wherein the battery pack(525) is inserted into the first tool base housing(515) along a first plane(see Fig. 1); and wherein the first circuit board(795) is disposed in a first circuit board plane which is substantially parallel to the first plane(see Fig. 1)(see col. 5, lines 55-67).
Regarding claim 5, Rosenbecker discloses all the claimed invention as set forth and discussed above in claim 4. Rosenbecker further discloses, wherein the battery pack(525) is inserted into the second tool base housing(515) along a second plane(see Fig. 1); and wherein the second circuit board(795) is disposed in a second circuit board plane which is substantially parallel to the second plane(see Fig. 1)(see col. 5, lines 55-67)(note-since the tool base housings 515 enclose the circuits boards 795, then necessarily they are substantially contained in the same plane).
Regarding claim 6, Rosenbecker discloses all the claimed invention as set forth and discussed above in claim 5. Rosenbecker further discloses, wherein the first actuator(580) has the same configuration as the second actuator(580)(note-control panel 565 includes two eject buttons 580) (see col. 6, lines 66-col. 7, line 48)(see Fig. 1).
Regarding claim 16, Rosenbecker discloses all the claimed invention as set forth and discussed above in claim 14. Rosenbecker further discloses, wherein the first circuit board(795) has the same configuration(as shown in Figs. 1 and 9; see also col. 8, lines 22-34) as the second circuit board(795).
Regarding claim 7, Rosenbecker discloses all the claimed invention as set forth and discussed above in claim 5. Rosenbecker further discloses, wherein the first circuit board(795)(enclosed in first tool base housing 515 destined to be coupled to first tool port 555) has the same configuration as the second circuit board(795) (enclosed in second tool base housing 515 destined to be coupled to second tool port 560).
Regarding claim 11, Rosenbecker discloses all the claimed invention as set forth and discussed above in claim 1. Rosenbecker further discloses, wherein the first connecting section comprises a cord(540)(see col. 6, lines 59-65 and Fig. 1).
Regarding claims 12 and 20, Rosenbecker discloses all the claimed invention as set forth and discussed above in claims 1 and 13 respectively. Rosenbecker further discloses, wherein the battery pack(525) serves as a weighted base for the first tool(520/585/590)(see Figs. 1,7 and 8)(see col. 8, lines 22-34).
Regarding claims 9 and 18, Rosenbecker discloses all the claimed invention as set forth and discussed above in claims 5 and 13 respectively. Rosenbecker further discloses, wherein the first controller(806) and the second controller(806) provide the same proportional power delivery(inherently since the circuitry shown in Fig. 9 is the same, the same proportional power is delivered; see col. 8, lines 12-42).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 17 are rejected under 35 U.S.C. 103 as being obvious over Rosenbecker et al., (Rosenbecker) USPAT 9,273,857 as applied to claims 1 and 13 above in view of Deshpande et al., (Deshpande) US 2005/0245183.
Regarding claims 8 and 17, Rosenbecker discloses all the claimed invention as set forth and discussed above in claims 5 and 13 respectively but does not expressly disclose the limitations of, wherein the first controller provides the proportional power delivery in the range of 80W to 120W pulse-width-modulation and the second controller provides the proportional power delivery in the range of 80W to 120W pulse-width-modulation. 
However Deshpande discloses factual evidence of a motor (112) being delivered a 100W power under a PWM of controller (402)(see Fig. 4)(see ¶[0045],[0054] and [0057]).
It would have been an obvious of matter design choice to one ordinary skill in the art to have had, the first controller provides the proportional power delivery in the range of 80W to 120W pulse-width-modulation and the second controller provides the proportional power delivery in the range of 80W to 120W pulse- width-modulation, as evidenced by Deshpande, since it was known in the art to use a PWM control to increase the efficiency of power delivered to the motor and to the overall system. 
Accordingly, claims 8 and 17 would have been obvious.
Claim(s) 10 and 19 are rejected under 35 U.S.C. 103 as being obvious over Rosenbecker et al., (Rosenbecker) USPAT 9,273,857 as applied to claims 1 and 13 above.
Regarding claims 10 and 19, Rosenbecker discloses all the claimed invention as set forth and discussed above in claims 1 and 13 respectively but does not expressly disclose the limitations of, wherein the first tool is a rotary tool and the second tool is a soldering tool.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the first tool being a rotary tool and the second tool being a soldering tool, is an intended use of the apparatus since a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casev, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casev, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Soada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971). It was further known in the art and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Accordingly claims 10 and 19 would have been obvious.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,878,432 to Linehan et al., (Linehan) discloses the general state of the art regarding cordless power tools with a universal controller and tool and battery identification
USPAT 9,583,745 to White et al., (White) discloses the general state of the art regarding a convertible battery pack and power tool system.
USPAT 8,446,120 to Forster et al., (Forster) discloses the general state of the art regarding an electronic switching module for a power tool.
US 2015/0194646 to Yoshinari et al., (Yoshinari) discloses a backpack-type power supply.
US 2015/0137715 to Brotto et al., (Brotto) discloses a controlled power fade for battery powered devices.
USPAT 11,465,268 to Zhu et al., (Zhu) discloses power device, electric power tool, and system.
USPAT 10,903,781 to Levin discloses a solar power system for marine dock.
USPAT 10,056,582 to White et al., (White) discloses a power tool system.
EP 2,923,662 to Adams et al., (Adams) discloses feedback algorithms for manual bailout systems for surgical instruments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 14, 2022